 Case 3:20-cv-01940-JM-AHG Document 1 Filed 09/30/20 PageID.1 Page 1 of 5



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
 8

                                                          Case No. '20CV1940 BEN AHG
 9

10    ELIZABETH C. LOPEZ,
                                                          COMPLAINT FOR DAMAGES
11                       Plaintiff,
                                                            1. VIOLATION OF THE FAIR DEBT
12                                                             CONSUMER PROTECTION ACT,
             v.
                                                               15 U.S.C. §1692 ET SEQ.;
13

14    I.Q. DATA INTERNATIONAL, INC.,
                                                          JURY TRIAL DEMANDED
15                       Defendant.

16   NOW COMES Elizabeth C. Lopez (“Plaintiff”), by and through her undersigned attorney,
17   complaining as to the conduct of I.Q. Data International, Inc. (“Defendant”), as follows:
18
                                         NATURE OF THE ACTION
19
        1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection
20
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
21

22                                      JURISDICTION AND VENUE

23      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

24   §§1331 and 1337, as the action arises under the laws of the United States.
25
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
26
     in the Middle District of Florida, a substantial portion the events or omissions giving rise to the
27

28
                                                      1
 Case 3:20-cv-01940-JM-AHG Document 1 Filed 09/30/20 PageID.2 Page 2 of 5



 1   claims occurred within the Middle District of Florida, and Plaintiff resides in the Middle District
 2   of Florida.
 3
                                                    PARTIES
 4
         4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a is a
 5
     “consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C.
 6

 7   §153(39).

 8       5. Defendant is a third party debt collection service with its principal place of business located

 9   at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant regularly collects upon
10
     consumers located within the state of California.
11
         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
12
     successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers
13
     at all times relevant to the instant action.
14

15                                 FACTS SUPPORTING CAUSES OF ACTION

16       7. Prior to the conduct giving rise to this action, Plaintiff rented and resided in an apartment
17   unit.
18
         8. Subsequently, Plaintiff left the apartment unit and incurred a debt in the amount of
19
     approximately $713 (“subject debt”).
20
         9. Sometime thereafter, Defendant acquired the right to collect on the subject debt.
21

22       10. In September 2020, Plaintiff placed a phone call to Defendant in an attempt to set up a

23   payment plan to pay off the subject debt. During this call, Plaintiff spoke with a representative

24   named “Patrick.” Patrick stated that they were unable to make a payment arrangement and that she
25   would need to “transfer” the debt. When Plaintiff asked about transferring the debt, Patrick
26
     explained he meant taking out a loan and paying the debt in full. Plaintiff then explained she could
27

28
                                                         2
 Case 3:20-cv-01940-JM-AHG Document 1 Filed 09/30/20 PageID.3 Page 3 of 5



 1   not afford to take on more debt, to which Patrick responded she would not be taking on more debt
 2   and told her it was the only way out of the problem she was having.
 3
        11. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 4
     limited to emotional distress.
 5
                                                    DAMAGES
 6

 7      12. Defendant’s misleading and deceptive collection conduct has severely disrupted Plaintiff’s

 8   daily life and general well-being.

 9      13. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of
10
     Defendant’s false, deceptive, harassing, and misleading collection efforts.
11
        14. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but not
12
     limited to, nuisance, emotional distress, harassment, emotional distress, and anxiety.
13
        15. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was
14

15   forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

16   conduct.
17                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
18
        16. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
19
        17. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the
20
     collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones
21

22   to collect delinquent accounts allegedly owed to a third party.

23      18. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

24   in default. 15 U.S.C. §1692a(6).
25      19. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA
26
     §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,
27
     family, or household purposes.
28
                                                        3
 Case 3:20-cv-01940-JM-AHG Document 1 Filed 09/30/20 PageID.4 Page 4 of 5



 1      20. Defendant used the phone to attempt to collect the debt and, as such, engaged in
 2   “communications” as defined in FDCPA §1692a(2).
 3
        21. Defendant’s communications to Plaintiff were made in connection with the collection of
 4
     the debt.
 5
        22. Defendant violated 15 U.S.C. §§1692e, e(10), and f through its unlawful debt collection
 6

 7   practices on a debt that never belonged to Plaintiff.

 8          a. Violations of FDCPA § 1692e

 9      23. Defendant violated §1692e and e(10) when it misleadingly stated Plaintiff’s only way out
10
     of the situation was to take out a loan and pay off the subject debt. Moreover, Defendant violated
11
     §1692e and e(10) when it told Plaintiff she could “transfer” the subject debt. Plaintiff was not
12
     “transferring” the debt, she was merely paying off Defendant and incurring a debt with someone
13
     else. Finally, Defendant made a false representation to Plaintiff by stating that taking a loan out and
14

15   paying off the subject debt would help her be approved for an apartment. Defendant is not a credit

16   expert and is unable to make such assertions. Moreover, Defendant never stated they would remove
17   the trade line from Plaintiff’s credit, and failed to inform Plaintiff any loan she took out may also
18
     appear on her credit, potentially decreasing her score.
19
            b. Violations of FDCPA § 1692f
20
        24. Defendant violated §1692f when it unfairly and unconscionably required Plaintiff to attempt
21

22   to obtain a pay day loan to pay off her debt..

23      25. Upon information and belief, Defendant systematically attempts to collect debts through

24   misleading and unconscionable conduct and has no procedures in place to assure compliance with
25   the FDCPA.
26
        26. As stated above, Plaintiff was severely harmed by Defendant’s conduct.
27

28
                                                        4
 Case 3:20-cv-01940-JM-AHG Document 1 Filed 09/30/20 PageID.5 Page 5 of 5



 1   WHEREFORE, Plaintiff ELIZABETH C. LOPEZ respectfully requests that this Honorable Court:
         a. Declare that the practices complained of herein are unlawful and violate the
 2
               aforementioned statute;
 3

 4          b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
               the underlying FDCPA violations;
 5

 6          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
               §1692k; and
 7

 8          d. Award any other relief as the Honorable Court deems just and proper.

 9
     Plaintiff demands trial by jury.
10

11
     Date: September 30, 2020                             Respectfully submitted.
12
                                                          By: /s/ Nicholas M. Wajda
13                                                        Nicholas M. Wajda (State Bar No. 259178)
                                                          WAJDA LAW GROUP, APC
14                                                        3111 Camino Del Rio North, Suite 400
15                                                        San Diego, California 92108
                                                          Telephone: 310-997-0471
16                                                        Email: nick@wajdalawgroup.com
                                                          Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
